Citation Nr: 1811052	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-25 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disease of the back and chest.

2.  Entitlement to service connection for a skin disease other than pseudofolliculitis barbae.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a headache disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left fifth finger disorder other than a scar.

6.  Entitlement to service connection for a left fifth finger disorder other than a scar.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for a right middle finger disorder.

10.  Entitlement to an initial compensable rating for a scar of the left fifth finger.

11.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Veteran and M.M.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 (denial of new-and-material claims), June 2013 (the assignments of initial noncompensable ratings for a skin disorder and a scar), October 2014 (denials of service connection for orthopedic disorders), and May 2015 (denials of an increased rating for tinnitus and TDIU) rating decisions of a Department of Veterans Affairs (VA) Regional Offices (RO).

In February 2014, the Veteran testified at a hearing held at the RO before a decision review officer, and a transcript of that hearing has been associated with the electronic record.

In September 2017, the Veteran and M.M. testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In a November 2009 rating decision, the RO denied entitlement to service connection for a left finger injury.  In the June 2013 rating decision, the RO reopened the claim to the extent to grant service connection for a left little finger scar.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left little finger disorder other than a scar has been listed on the first page of this decision.

Although the RO denied the reopening of a claim of entitlement to service connection for a skin disease of the back and chest, at the June 2016 VA examination the Veteran reported that he had had symptoms of tinea pedis since service.  Though the RO denied the reopening of a claim of entitlement to service connection for migraine headaches, an April 2013 VA examination report reflects a diagnosis of headache disorder not otherwise specified.  

The Board is reopening the issues of entitlement to a skin disorder of the back and chest, migraine headaches, and a left little finger disorder other than a scar.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the reopened issues involving a skin disorder of the back and chest and migraine headaches includes all skin disorders other than pseudofolliculitis barbae and all headache disorders, respectively.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for glaucoma has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The service connection issues, the increased rating issue involving pseudofolliculitis barbae, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The November 2009 rating decision denied entitlement to service connection for a skin disease on the back and chest, migraine headaches, and a left finger injury.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder other than pseudofolliculitis barbae.

3.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a headache disorder.

4.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left little finger disorder other than a scar.

5.  The evidence is in equipoise as to whether the left little finger scar has been painful since January 20, 2011.

6.  The Veteran has been receiving the maximum schedular rating for tinnitus since April 18, 2014.

7.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for tinnitus is inadequate.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for a skin disease of the back and chest, migraine headaches, and a left finger injury, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).
	
2.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a skin disease of the back and chest is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

3.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

	
4.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a left little finger disorder other than a scar is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  Resolving reasonable doubt in the Veteran's favor, the service-connected left little finger scar has met the criteria for a 10 percent disability rating since January 20, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

6.  The criteria for an initial disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.1, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  







Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disease of the back and chest

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left fifth finger disorder other than a scar

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


Analysis

Skin disease

In the November 2009 rating decision, a RO denied the claim of entitlement to service connection for a skin disease of the back and chest based on the determination that the Veteran did not have a current disability.  

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 2009 RO decision, the Veteran underwent VA examinations in April 2013 and June 2016.  These examination reports reveal diagnoses of acanthosis nigricans of the neck, shoulders, and armpits, and tinea cruris and tinea pedis.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder other than pseudofolliculitis barbae.  See Shade, 24 Vet. App. 110.

Migraine headaches

In the November 2009 rating decision, a RO denied the claim of entitlement to service connection for migraine headaches based on the determination that the Veteran did not have a current disability.  

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Since the final November 2009 RO decision, the Veteran underwent a VA examination in April 2013.  That examination report reflects a diagnosis of a headache disorder not otherwise specified.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disorder.  See Shade, 24 Vet. App. 110.

Left little finger disorder other than a scar

In the November 2009 rating decision, a RO denied the claim of entitlement to service connection for a left finger injury based on the determination that the Veteran did not have a current disability.  

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Since the final November 2009 RO decision, the Veteran underwent a VA examinations in April 2013 and June 2016.  Those examination reports reflects that the Veteran complained of neurological manifestations.  April 2013 VA X-rays of the left hand show early marginal osteophyte formation in the left little finger.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left little finger disorder other than a scar.  See Shade, 24 Vet. App. 110.




Entitlement to an initial compensable rating for a scar of the left fifth finger

Governing law and regulations

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Analysis

In a June 2013 rating decision, the RO granted service connection for a left little finger scar and assigned a zero percent rating effective January 20, 2011, under Diagnostic Code 7804.

There is conflicting evidence on whether the scar is painful.  At the February 2014 hearing, the Veteran testified that the scar is tender and painful.  A June 2016 VA examination report shows that the examiner noted that the scar is not painful.  At the September 2017 hearing, the Veteran again testified that the scar is painful.

The Veteran is competent to report that his scar is painful, and the Board finds him credible.  Given the conflicting evidence on the scar symptomatology, the evidence is in equipoise as to whether the left little finger scar has been painful since January 20, 2011.  Therefore, a 10 percent disability rating under Diagnostic Code 7804 since January 20, 2011, is warranted.  

Entitlement to an initial rating in excess of 10 percent for tinnitus

Analysis

Ten percent is the maximum schedular rating for tinnitus, regardless of whether the tinnitus affects one or both ears.  38 C.F.R. § 4.87, Diagnostic Code 6260.  In his May 2015 notice of disagreement, the Veteran argued that a higher rating is warranted because he has tinnitus in both ears.  Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2); 68 Fed. Reg. 25,822 (June 2003); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Veteran has been receiving the maximum schedular rating for tinnitus since April 18, 2014, the effective date of the grant of service connection for the disorder.  Thus, a higher schedular rating is not warranted.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - daily ringing in the ears - with the established criteria shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon recurrent tinnitus, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Turning to the Veteran's functional impairment, a July 2014 VA examiner stated that the tinnitus did not impact the Veteran's ordinary conditions of daily life, to include the ability to work.  The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.

For the reasons and bases set forth above, the Board concludes that the most probative evidence weighs against finding that an initial rating in excess of 10 percent for tinnitus is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a skin disease of the back and chest.

New and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left little finger disorder other than a scar.

A 10 percent disability rating, but not higher, since January 20, 2011, is granted for a left fifth finger scar, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

A VA examination is necessary to determine whether the skin disease other than pseudofolliculitis barbae is related to active service.  

The issue of entitlement to an increased rating for pseudofolliculitis barbae is inextricably intertwined with the issue of service connection for another skin disease because both skin disorders can be rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A VA examination is required to determine whether the headache disorder is related to the in-service headaches.

The RO attempted to obtain records from Sumter Orthopedic Associates in August and September 2014, but one of the letters was returned as undeliverable.  The letters to that private medical provider show that the RO did not include a street address in its letters even though the Veteran provided one.  The RO should again attempt to obtain all records from Sumter Orthopedic Associates.

Records from Colonial Family Practice show that the Veteran underwent an orthopedic consult with a Dr. Ford in September 2013.  The RO should attempt to obtain all records from Dr. Ford as well as any additional records from Colonial Family Practice from December 2014 to the present and any additional records from the Columbia VA Medical Center from September 2016 to the present.

Given that the Veteran testified at the September 2017 hearing that he has arthritis of the right hand and given that the VA examination showing no current disability was done in June 2014, another VA examination is warranted.

Given that the Veteran has complained of neurological manifestations in the left little finger and given that April 2013 VA X-rays of the left hand show early marginal osteophyte formation in the left little finger, a new VA examination is necessary.

The service connection and increased rating issues are inextricably intertwined with the issue of entitlement to TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for skin disorders, headaches, a lumbar spine disorder, a right ankle disorder, and hand disorders, as well as any other disabilities pertaining to the claim for TDIU and obtain any identified records.  Attempt to obtain all records from Sumter Orthopedic Associates and Dr. Ford as well as any additional records from Colonial Family Practice from December 2014 to the present.  Regardless of the Veteran's response, obtain all records from the Columbia VA Medical Center from September 2016 to the present.

2.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his pseudofolliculitis barbae and skin disorder other than pseudofolliculitis barbae.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his pseudofolliculitis barbae and skin disorder other than pseudofolliculitis barbae.

The examiner should note any characteristics of disfigurement caused by pseudofolliculitis barbae.

For any current skin disorder other than pseudofolliculitis barbae, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the current skin disorder is related to active service.  

A complete rationale for any opinion offered must be provided.

3.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his headache disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his headache disorder.

For any current headache disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability)that the current skin disorder is related to active service, to include the in-service headaches.  

A complete rationale for any opinion offered must be provided.

4.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his finger disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any right middle finger and left little finger disorders.  The examiner should note any orthopedic and neurological manifestations in the right middle finger and left little finger. 

For any current disorder of the right middle finger or left little finger other than the left little finger scar, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the current finger disorder is related to active service, to include the in-service right middle finger and left little finger injuries.  

A complete rationale for any opinion offered must be provided.

5.  After completing the above actions, the AOJ should undertake any other necessary development for the claims of entitlement to service connection for lumbar spine and right ankle disorders and the TDIU claim and should readjudicate the Veteran 's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


